DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 11, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0196111), hereafter “Yang,” in view of Chandrasekaran et al. (US 2017/0291111), hereafter “Chandrasekaran.”
Regarding claim 1, Yang teaches a method for providing a chat service, comprising: 	providing, via a user interface screen, an invitation target list including a plurality of user groups to a user device of a user participating in a chat room (Yang: 800 of FIG. 8; S304 of FIG. 3; 1304 of FIG. 13; par 0074, 0096); and 	based on determining that a user who, among the one or more users included in the invitation target user group, was added as the participant in the chat room leaves the invitation target user group and is no longer included in a number of users belonging to the invitation target user group, performing exit processing to cause the leaving user to exit the chat room (Yang: par 0090 […when a group member from the group “Cooperative team” no longer works for the Enterprise AA or the Enterprise BB, the EIM server will be able to learn this dismissing status based on the organizational structure of the Enterprise AA or the Enterprise BB and automatically remove this group member from the group “Cooperative team” to prevent internal information leakage.]). 	Yang does not explicitly teach: 	each of the plurality of user groups is displayed with a number of users belonging to a corresponding user group on the invitation target list; 	receiving, from the user device, an invitation request for one or more user groups each selected as an invitation target user group from among the plurality of user groups; 	providing an invitation message for an invitation to the chat room to a user device of at least one of one or more users included in the invitation target user group; 	adding the at least one of the one or more users included in the invitation target user group as a participant in the chat room according to whether the user who has received the invitation message accepts the invitation. 	Chandrasekaran teaches a technique of: 	each of a plurality of user groups is displayed with a number of users belonging to a corresponding user group on an invitation target list (Chandrasekaran: 401 of FIG. 4; par 0040 […there may be existing groups of friends referenced in the player's friends list, which upon selection thereof includes all of the friends in that group.]); 	receiving, from the user device, an invitation request for one or more user groups each selected as an invitation target user group from among the plurality of user groups (Chandrasekaran: 401 of FIG. 4; par 0040 […there may be existing groups of friends referenced in the player's friends list, which upon selection thereof includes all of the friends in that group.]); 	providing an invitation message for an invitation to the chat room to a user device of at least one of one or more users included in the invitation target user group (Chandrasekaran: 403 of FIG. 4; par 0043 […all group members are automatically invited because they accepted the chat invitation and entered the chat session.]); 	adding the at least one of the one or more users included in the invitation target user group as a participant in the chat room according to whether the user who has received the invitation message accepts the invitation (Chandrasekaran: par 0040, 0041). 	It would have been obvious to one of ordinary skill in the art to implement the group invitation technique of Chandrasekaran within the Yang system with predictable results. One would be motivated to make the combination to provide the benefit of enabling users to easily invite all members of a particular group to join the chat. A high likelihood of success is anticipated given that both Chandrasekaran and Yang disclose systems for enabling chat-based collaboration among multiple preexisting groups. Further, in view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Chandrasekaran could have been implemented within the Yang system with predictable results and a beneficial effect. 

Regarding claim 2, the method of claim 1, wherein the plurality of user groups include at least one of a user group of a chat service in which the chat room is created and a user group of an associated service of the chat service, the user group of the chat service includes at least one of other chat rooms created in the chat service and user groups pre-registered by the user in the chat service, and the associated service includes an online game service (Chandrasekaran: par 0018, 0040).

Regarding claim 6, the method of claim 1, wherein the transmitting of the invitation message comprises providing the invitation message to a user device of each of the one or more users included in the invitation target user group (Chandrasekaran: 402 of FIG. 4; par 0040), and 	wherein the adding comprises adding a user who accepts the invitation to the chat room among the one or more users included in the invitation target user group as the participant in the chat room (Chandrasekaran: 403 of FIG. 4; par 0040-0041). 

Regarding claim 11, an apparatus for providing a chat service, comprising: 	one or more processors (Chandrasekaran: par 0006); and 	one or more communication interfaces (Chandrasekaran: par 0006), 	wherein the one or more processors are configured to: 	provide, through the one or more communication interfaces, an invitation target list including a plurality of user groups to a user device of a user participating in a chat room to be displayed on a user interface screen of the user device, each of the plurality of user groups is displayed with a number of users belonging to a corresponding user group on the invitation target list (Chandrasekaran: 401 of FIG. 4; par 0040 […there may be existing groups of friends referenced in the player's friends list, which upon selection thereof includes all of the friends in that group.]; Yang: 800 of FIG. 8; S304 of FIG. 3; 1304 of FIG. 13; par 0074, 0096); 	receive, through the one or more communication interfaces, an invitation request for one or more user groups each selected as an invitation target user group from among the plurality of user groups from the user device (Chandrasekaran: 401 of FIG. 4; par 0040 […there may be existing groups of friends referenced in the player's friends list, which upon selection thereof includes all of the friends in that group.]); 	provide an invitation message for an invitation to the chat room to a user device of at least one of one or more users included in the invitation target user group (Chandrasekaran: 403 of FIG. 4; par 0043 […all group members are automatically invited because they accepted the chat invitation and entered the chat session.]); 	add the at least one of the one or more users included in the invitation target user group as a participant in the chat room according to whether the user who has received the invitation message accepts the invitation (Chandrasekaran: par 0040, 0041); and 	based on determining that a user who, among the one or more users included in the invitation target user group, was added as the participant in the chat room leaves the invitation target user group and is no longer included in a number of users belonging to the invitation target user group, perform exit processing to cause the leaving user to exit the chat room (Yang: par 0090 […when a group member from the group “Cooperative team” no longer works for the Enterprise AA or the Enterprise BB, the EIM server will be able to learn this dismissing status based on the organizational structure of the Enterprise AA or the Enterprise BB and automatically remove this group member from the group “Cooperative team” to prevent internal information leakage.]).

Regarding claim 12, the apparatus of claim 11, wherein the plurality of user groups include at least one of a user group of a chat service in which the chat room is created and a user group of an associated service of the chat service, the user group of the chat service includes at least one of other chat rooms created in the chat service and user groups pre-registered by the user in the chat service, and the associated service includes an online game service (Chandrasekaran: par 0018, 0040).

Regarding claim 16, the apparatus of claim 11, wherein the one or more processors are further configured to: 	provide the invitation message to a user device of each of the one or more users included in the invitation target user group (Chandrasekaran: 402 of FIG. 4; par 0040), and 	add a user who accepts the invitation to the chat room among the one or more users included in the invitation target user group as the participant in the chat room (Chandrasekaran: 403 of FIG. 4; par 0040-0041).

Claims 7 and 17 are rejected as being unpatentable over Yang et al. (US 2020/0196111), in view of Chandrasekaran et al. (US 2017/0291111), and further in view of Danieli et al. (US 2005/0181878), hereafter “Danieli.”
Regarding claim 7, Yang-Chandrasekaran does not explicitly teach the method of claim 1, further comprising: 	when a new user is added to the invitation target user group after the adding of the at least one of the one or more users, providing the invitation message to the chat room to a user device of the new user; and 	when the new user accepts the invitation to the chat room, adding the new user as the participant in the chat room.	Danieli teaches a technique of: 	when a new user is added to the invitation target user group after the adding of the at least one of the one or more users, providing the invitation message to the chat room to a user device of the new user (Danieli: par 0062, 0063); and 	when the new user accepts the invitation to the chat room, adding the new user as the participant in the chat room (Danieli: par 0062, 0063).	It would have been obvious to one of ordinary skill in the art to implement the chat invitation functionality of Danieli within the Yang-Chandrasekaran system with predictable results. One would be motivated to make the combination to provide the predictable benefit of enabling users to invite other users to join a chat or session that is in progress. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Danieli and Yang-Chandrasekaran disclose systems for group chat invitations in the context of online gaming. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Danieli could have been implemented within the Yang-Chandrasekaran system with predictable results and a beneficial effect.

Regarding claim 17, the apparatus of claim 11, wherein the one or more processors are further configured to: 	when a new user is added to the invitation target user group after adding the at least one of the one or more users included in the invitation target user group as the participant in the chat room, provide the invitation message to the chat room to a user device of the new user (Danieli: par 0062, 0063), and 	when the new user accepts the invitation to the chat room, add the new user as the participant in the chat room (Danieli: par 0062, 0063). 

Claims 4, 5, 9, 10, 14, 15, 19, and 20 are rejected as being unpatentable over Chandrasekaran et al. (US 2017/0291111) in view of Kumar et al. (US 2018/0027068), hereafter “Kumar.”
Regarding claim 4, Yang-Chandrasekaran does not explicitly teach the method of claim 1, wherein the providing of the invitation message comprises providing the invitation message to a user device of a representative of the invitation target user group, and 	wherein the adding comprises, when the representative accepts the invitation to the chat room, adding all users included in the invitation target user group as participants in the chat room. 	Kumar teaches a technique of: 	wherein the providing of an invitation message comprises providing the invitation message to a user device of a representative of the invitation target user group (Kumar: par 0073 […a request to join could be lodged, and could then be accepted (or not) by an administrator of that other group.]), and 	wherein the adding comprises, when the representative accepts the invitation, adding all users included in the invitation target user group as participants (Kumar: par 0005, 0072, 0073). 	It would have been obvious to implement the administrator-approval technique of Kumar within the Yang-Chandrasekaran system with predictable results. One would be motivated to make the combination to provide the benefit of improved efficiency by merging communications without the consent of all group members, therefore expediting the group joining procedure of Yang-Chandrasekaran. One would further be motivated to make the combination to provide the benefit of combining existing groups into larger groups, thereby enhancing social activity. One would still further be motivated to make the combination in view of the substantial similarity of the references. Both Kumar and Yang-Chandrasekaran disclose systems for enabling chat communication between different users. In view of this substantial similarity it would have been readily apparent to one of ordinary skill in the art that various beneficial features of Kumar could have been implemented within the Yang-Chandrasekaran system with predictable results and a beneficial effect.

Regarding claim 5, the method of claim 1, wherein the providing of the invitation message comprises providing the invitation message to a user device of a user who is randomly selected from among one or more users included in the invitation target user group or who is selected by a user who has requested an invitation for the invitation target user group (Kumar: par 0072, 0073), and 	wherein the adding comprises, when the selected user accepts the invitation to the chat room, adding all users included in the invitation target user group as participants in the chat room (Kumar: par 0073; Chandrasekaran: 401 of FIG. 4; par 0040). 

Regarding claim 9, the method of claim 1, wherein the performing of the exit processing comprises, when the leaving user is a representative of the invitation target user group, performing exit processing to cause all users included in the invitation target user group among the one or more users participating in the chat room to exit the chat room (Kumar: par 0072 [An administrator of a group, acting on behalf of the whole group, may be able to leave a higher group of which it is a member.]). 

Regarding claim 10, the method of claim 1, further comprising, when a representative of the invitation target user group exits the chat room after being added as the participant in the chat room, performing exit processing to cause all users included in the invitation target user group among remaining users participating in the chat room to exit the chat room (Kumar: par 0072 [An administrator of a group, acting on behalf of the whole group, may be able to leave a higher group of which it is a member.]).

Regarding claim 14, the apparatus of claim 11, wherein the one or more processors are further configured to: 	provide the invitation message to a user device of a representative of the invitation target user group (Kumar: par 0073 […a request to join could be lodged, and could then be accepted (or not) by an administrator of that other group.]), and 	when the representative accepts the invitation to the chat room, add all users included in the invitation target user group as participants in the chat room (Kumar: par 0005, 0072, 0073).

Regarding claim 15, the apparatus of claim 11, wherein the one or more processors are further configured to: 	provide the invitation message to a user device of a user who is randomly selected from among one or more users included in the invitation target user group or who is selected by a user who has requested an invitation for the invitation target user group (Kumar: par 0072, 0073), and 	when the selected user accepts the invitation to the chat room, add all users included in the invitation target user group as participants in the chat room (Kumar: par 0073; Chandrasekaran: 401 of FIG. 4; par 0040).

Regarding claim 19, the apparatus of claim 11, wherein the one or more processors are further configured to, when the leaving user is a representative of the invitation target user group, perform exit processing to cause all users included in the invitation target user group among the one or more users participating in the chat room to exit the chat room (Kumar: par 0072 [An administrator of a group, acting on behalf of the whole group, may be able to leave a higher group of which it is a member.]).

Regarding claim 20, the apparatus of claim 11, wherein the one or more processors are further configured to, when a representative of the invitation target user group exits the chat room after being added as the participant in the chat room, perform exit processing to cause all users included in the invitation target user group among remaining users participating in the chat room to exit the chat room (Kumar: par 0072 [An administrator of a group, acting on behalf of the whole group, may be able to leave a higher group of which it is a member.]).

Response to Arguments
Applicant’s arguments, filed February 28, 2022, have been fully considered but are moot in view of the new grounds of rejection presented herein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454